DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 -11, 14-16 of U.S. Patent No. 10, 910, 257 in view of Allibert et al (WO2012/127006A1 with corresponding US Publication No. 2014/0084290 for citation purposes only).
Regarding independent claim 1, U.S. Patent No. 10, 910, 257 discloses all the limitations except for the single crystal silicon device layer. Allibert discloses a multilayer structure comprising: a single crystal silicon wafer handle substrate Fig 4D, 1 ¶0083 comprising two major, generally parallel surfaces, one of which is a front surface of the single crystal silicon wafer handle substrate and the other of which is a back surface of the single crystal silicon wafer handle substrate, a circumferential edge joining the front and back surfaces of the single crystal silicon wafer handle substrate ¶0005, 0009-0012, 0070-0071, and a central plane of the single crystal silicon wafer handle substrate between the front and back surfaces of the single crystal silicon wafer handle substrate, wherein the single crystal silicon wafer handle substrate has a bulk resistivity between about 750 Ohm-cm and about 100,000 Ohm-cm ¶0050-0051, 0083-0084; an intermediate semiconductor layer Fig 4D, 4 having electron affinity lower than that of the single crystal silicon wafer handle substrate, wherein the intermediate semiconductor layer comprises a polycrystalline, amorphous, nanocrystalline, or monocrystalline structure ¶0085 and a semiconductor oxide layer Fig 4D, 2; the semiconductor oxide layer; and a single crystal silicon device layer ¶0122 in interfacial contact with the semiconductor oxide layer Fig 4D, 2. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device described in U.S. Patent No. 10, 910, 257 and incorporate a device layer utilizing the top silicon layer as taught by Allibert to provide an improved device for applications such RF devices ¶0038-0039.
Claim 2-14  are also rejected as being dependent on claim 1.

Claims 15-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 7-11 of U.S. Patent No. 11, 081,386 in view of Maboudian et al (U.S. Publication No. 2010/0184276).
Regarding independent claim 1, U.S. Patent No. 11, 081,386 discloses all the limitations except for the oxidized front surface. Whereas Maboudian discloses an oxidized front surface of the substrate/wafer ¶0083. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device described in U.S. Patent No. 11, 081,386 and incorporate a an oxidized substrate/wafer as an alternative material known in the art.
Claim 16-22  are also rejected as being dependent on claim 16.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811